Argued October 14, 1925.
The first and second specifications of error violate Rules 26 and 36 of this court and cannot be regarded. The third specification of error refers to the refusal of the second point submitted by the plaintiff for charge, the material part of which point was as follows: "If the jury believe that the future earning capacity of the plaintiff was diminished, c." and contained no suggestion that the finding of the jury must be based on the evidence. The point was bad in form as not limiting the jury to the consideration of the evidence. If this instruction had been given as requested it would have been misleading, because the jury might form such a belief without any evidence on which to found it. The point was properly refused: Commonwealth v. Nazarko, 224 Pa. 204; Dinch v. Workman, 75 Pa. Super. 101.
The judgment is affirmed. *Page 366